IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37386

STATE OF IDAHO,                                  )    2010 Unpublished Opinion No. 625
                                                 )
       Plaintiff-Respondent,                     )    Filed: September 2, 2010
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
TROY GORDON HARRIS,                              )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                 and GRATTON, Judge


PER CURIAM
       Troy Gordon Harris was convicted of failure to register as a sex offender, Idaho Code
§ 18-8309(1).   The district court imposed a unified five-year sentence with a two-year
determinate term, suspended the sentence and placed Harris on supervised probation for four
years. Harris filed an Idaho Criminal Rule 35 motion, which the district court denied. Harris
appeals from the denial of his Rule 35 motion.
       A Rule 35 motion is a request for leniency which is addressed to the sound discretion of
the sentencing court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v.
Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35 motion,
the defendant must show that the sentence is excessive in light of new or additional information

                                                 1
subsequently provided to the district court in support of the motion. State v. Huffman, 144 Idaho
201, 159 P.3d 838 (2007). Our focus on review is upon the nature of the offense and the
character of the offender. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App.
1982). Where a sentence is not illegal, the appellant must show that it is unreasonably harsh in
light of the primary objective of protecting society and the related goals of deterrence,
rehabilitation and retribution. State v. Broadhead, 120 Idaho 141, 145, 814 P.2d 401, 405
(1991), overruled on other grounds by State v. Brown, 121 Idaho 385, 825 P.2d 482 (1992);
State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
       Having reviewed the record, including the new information submitted with Harris’s
Rule 35 motion, we find no abuse of discretion in the district court’s denial of the motion.
Accordingly, the district court’s order denying Harris’s I.C.R. 35 motion is affirmed.




                                                2